DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2021 has been entered.
 Response to Arguments
Applicant’s arguments, see pages 6-11, filed 9/23/2021, with respect to the amendments to the claims have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1-7, 9-13, 15-17, and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; Kovtoun U.S. PGPUB No. 2008/0210860 discloses an ion guide comprising: an ion separation region (in ion trap 210: “the ion trap can be operated to provide mass-to-charge ratio separation prior to ejecting ions to the detector” [claim 19]) having a first cross-sectional profile with a first cross-sectional 1 in a plane orthogonal to a direction of ion transmission (the area A1 being the entire area within the trap 210); and an attenuation device 235 arranged downstream of the ion separation region 210 (as illustrated in figure 2) arranged and adapted to attenuate separated ions emerging from the ion separation region by ejecting or deflecting separated ions that emerge from the separation region (“the ion trap can be operated to provide mass-to-charge ratio separation prior to ejecting ions to the detector” [claim 19] – “A portion of the second segment 220 of the ion trap 210 is provided with a slot or aperture 235 to enable ions to pass to the detector arrangement 240” [0030]) having spatial positions which fall outside of a second cross-sectional profile having a second cross-sectional area A2 (the area A2 being an area nearer the radial center of the ion trap 210 to which ions are confined by the RF field), wherein A2 < A1 (since ions are confined to the central region of the ion trap by the RF field, and therefore this central region A2 is smaller than the overall cross-sectional profile of the ion trap A1). However, although the ion separation region 210 itself in Kovtoun has a cross-section profile A1, there is no disclosure of transmitting ions in a cross sectional profile smaller than the second cross sectional profile A2 of ions in a downstream attenuation device (since Kovtoun does not specify that the ions in region 210 necessarily occupy all of the cross-sectional area A1 of the ion trap 210, and does not specify a cross-sectional area in which ions are transmitted from the ion separation region, it cannot be ascertained that the region A2<A1, as required by the claim).
Hashimoto et al. U.S. PGPUB No. 2009/0189065 discloses a device for mass-selective ion ejection from a trap in which ions have been radially separated (see paragraph [0004] – necessitating that ions are ejected when they occupy spatial 2). However, Hashimoto does not disclose that this attenuation device receives ions transmitted by an ion separation region that is arranged and adapted to separated ions and transmit the separated ions with a first cross-section area larger than that of the cross-sectional area A2.
Kinugawa et al. U.S. PGPUB No. 2014/0054456 discloses an attenuation device arranged and adapted to attenuate ions that have spatial positions which fall outside of a cross-sectional profile (“a component for limiting the passing area of the ions, such as an aperture or slit, may be placed before the reflector so as to remove ions with large displacements R from the central axis” [0146]). However, the aperture or slit of Kinugawa cannot be considered to eject or deflect ions since it is unclear what happens to ions which are removed from the central axis.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, an ion guide comprising: an attenuation device arranged and adapted to separate ions transmitted by an ion separation region, the ions occupying a first cross-sectional area A1, by ejecting or deflecting separated ions with spatial positions which fall outside of a second cross-sectional area A2, wherein A2<A1.

Regarding independent claim 15; claim 15 includes substantially similar limitations to those of independent claim 1 and is allowable at least for the reasons indicated with respect to independent claim 1.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JASON L MCCORMACK/Examiner, Art Unit 2881